Case 1:20-cv-01695-DCJ-JPM Document 11 Filed 04/07/21 Page 1 of 1 PageID #: 107




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

JOSEPH ESAPIH NJI NJU                    CIVIL DOCKET NO. 1:20-CV-01695-P
#A213-327-866, Plaintiff

VERSUS                                   JUDGE DAVID C. JOSEPH

CHAD WOLF,                               MAGISTRATE JUDGE JOSEPH H.L.
Defendant                                PEREZ-MONTES

                                  JUDGMENT

        For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 10], and after a de novo review of the record,

 noting the absence of objection, having determined that the findings and

 recommendations are correct under the applicable law;

       IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

 Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DISMISSED WITH WITHOUT

 PREJUDICE.

       THUS, DONE AND SIGNED in Chambers on this 7th day of April 2021.




                                           DAVID C. JOSEPH
                                           UNITED STATES DISTRICT JUDGE
